                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CHRISTOPHER ANTHONY WORCESTER,

       Petitioner,
v.                                                        Case No. 19-13801

ANDREA ELIZABETH GRIEB,

       Respondent.
                                                /

                      TEMPORARY RESTRAINING ORDER FOLLOWING
                          JANUARY 2, 2020 EX PARTE HEARING

       Upon emergency petition, an ex parte hearing on January 2, 2020, and the

court’s Opinion And Order Denying Petitioner’s Request For Preliminary Injunction,

Granting Alternative Relief In The Form Of A Temporary Restraining Order, And Setting

Show Cause Hearing For Why Petition Should Not Be Granted, IT IS HEREBY

ORDERED:

       (1) Petitioner’s request for immediate injunctive relief is granted in the form of a

temporary restraining order. Per rule 65(c) Petitioner shall immediately deposit a bond

in the sum of $1,000.00 to the Clerk of the Court as security.

       (2) Neither Respondent nor any person acting in concert or participating with the

Respondent shall take any action to remove the child, ELIO ASCANIO GRIEB, born

November 28, 2018, from the jurisdiction of the Eastern District of Michigan pending a

determination by this court of the petition to return the child.

       (3) Respondent shall show cause why the child shall not be returned to the

custody of the Petitioner and why such other relief as requested in the Petition shall not
be granted on Monday, February 3, 2020, at 3:00 pm, at the United States District

Court for the Eastern District of Michigan, Southern Division, Theodore Levin

Courthouse, 231 West Lafayette Boulevard, Courtroom 218, Detroit, Michigan 48226..

           (4) Upon service of this order and the pleadings, Respondent shall immediately

deposit her and the child’s passports, VISAs and any other travel documents to the

Clerk of the Court for the United States District Court for the Eastern District of

Michigan, Southern Division, Theodore Levin Courthouse, 231 West Lafayette

Boulevard, Detroit, Michigan 48226.

           (5) Petitioner shall immediately commence personal service this order and the

pleadings upon the Respondent. If Petitioner has difficulty with personal service,

counsel shall immediately notify the court with any requests for permission to effect

service by alternate means.

                                                           s/Robert H. Cleland
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE

Dated: January 2, 2020
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 2, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-13801.WORCESTER.tro.terms.HEK.docx




                                                                     2
